Exhibit 10(j)(v)

 

APPENDIX H

TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2

 

Robert P. Iorizzo Program

 

(Amended and Restated Effective as of October 1, 2004)

 

Appendix H to the Northrop Grumman Supplemental Plan 2 (the “Appendix”) is
hereby amended and restated effective as of October 1, 2004. This restatement is
intended solely to clarify that the Appendix is part of the Northrop Grumman
Supplemental Plan 2 and is not intended to make substantive changes to the
Appendix. This Appendix was originally effective July 1, 2003.

 

H.01  In General. Robert P. Iorizzo will be entitled to a supplemental benefit
in accordance with the provisions of this Appendix, which is intended to act as
a supplement to Mr. Iorizzo’s benefit under the CPC Supplemental Executive
Retirement Program (the “CPC SERP”) set forth in Appendix F. Capitalized terms
used in this Appendix that are not defined in this Appendix, Appendix F, or
Article I of the Plan are taken from the Qualified Plans and are intended to
have the same meaning.

 

H.02  Benefit Amount. The benefit payable under this Appendix is equal to the
additional retirement benefit, if any, payable to Mr. Iorizzo under the terms of
Appendix F if his benefit under that Appendix were determined at his retirement
in accordance with the benefit formula under Appendix F in effect as of June 30,
2003 (the “Prior Benefit Formula” as set forth in Section H.03).

 

  (a) If, upon retirement, Mr. Iorizzo’s single life annuity benefit calculated
under the Prior Benefit Formula (the “Prior Benefit”) is greater than the single
life annuity benefit determined in accordance with all of the terms of Appendix
F in effect as of his retirement date (the “Current Benefit”), Mr. Iorizzo will
receive an additional amount under this Appendix equal to the difference between
the Prior Benefit and the Current Benefit. If the Current Benefit is equal to or
greater than the Prior Benefit, no amount shall be payable under this Appendix
H.

 

  (b) The comparison in (a) will be made applying the early retirement factors,
actuarial assumptions, values of total accrued benefits under other defined
benefit plans, programs, and arrangements, and other applicable terms specified
in Appendix F and each of the relevant plans, programs, and arrangements at the
time of Mr. Iorizzo’s retirement.

 



--------------------------------------------------------------------------------

H.03  Prior Benefit Formula. The Prior Benefit Formula equals 1-2/3% x Final
Average Salary x months of CPC Service ÷ 12, subject to the benefit limit as
described in Section F.05 of the CPC SERP in effect as of June 30, 2003.

 

H.04  Payment of Benefit. Mr. Iorizzo’s benefit under this Appendix shall be
paid in accordance with the provisions of Appendix F in effect at the time of
his retirement and in the same form and manner as his benefit paid under
Appendix F.

 

H.05  Preretirement Death Benefit. Mr. Iorizzo’s surviving spouse may be
eligible for a preretirement death benefit under this Appendix if she is
eligible for a preretirement death benefit under Appendix F. The benefit payable
under this Section is equal to the amount of the additional preretirement death
benefit, if any, payable under the terms of Appendix F to his surviving spouse
if Mr. Iorizzo’s Prior Benefit exceeds his Current Benefit, determined as of the
date of his death. If the Current Benefit is equal to or greater than the Prior
Benefit, no amount shall be payable as a preretirement death benefit under this
Appendix H.

 

Any preretirement death benefit payable under this Section shall be paid in
accordance with the provisions of Appendix F in effect at the time of Mr.
Iorizzo’s death and in the same form and manner as the preretirement death
benefit paid to Mr. Iorizzo’s surviving spouse under Appendix F.

 

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION

By:

 

/s/ J. Michael Hateley

J. Michael Hateley

Corporate Vice President and Chief Human Resources and Administrative Officer

 

- 2 -